 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS ORNELAS,                                    Case No. 1:18-cv-00697-AWI-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL AS TO DEFENDANT HOME
                                                         DEPOT WITH PREJUDICE
14    HOME DEPOT U.S.A., INC., et al.,

15                   Defendants.                         (ECF No. 31)

16

17         On April 3, 2020, Defendant Home Depot U.S.A., Inc. (“Home Depot”) filed a Joint

18    Stipulation for Dismissal with Prejudice (ECF No. 31.) Plaintiff’s counsel signed the notice,

19    and no other Defendant has been served. Accordingly, in light of the notice, the case has ended

20    and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1); Wilson v. City of San Jose, 111

21    F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:     April 6, 2020                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
